DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that the instant application entered the national stage from International Application No. PCT/AU2018/051110, filed 10/12/2018, under 35 U.S.C. 371 which claims priority to 62/571,758, filed 10/12/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-12 recites the limitation "A method" in line 1. It is unclear whether the method recited in claims 2-12 are the same or different than the method recited in claim 1. In order to advance prosecution, the examiner will interpret the method in claims 2-12 as the same method in claim 1. Applicant may overcome the rejection by deleting “a” before method in claims 2-12 and replacing with --the--. Appropriate correction or further explanation is required.

Claims 14 recites the limitation "A method" in line 1. It is unclear whether the method recited in claim 14 is the same or different than the method recited in claim 13. In order to advance prosecution, the examiner will interpret the method in claim 14 as the same method in claim 13. Applicant may overcome the rejection by deleting “a” before method in claim 14 and replacing with --the--. Appropriate correction or further explanation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (Pub. No.: 2014/0097940 A1) in view of Knight (Pub. No.: 2019/0391002 A1).
1) In regard to claim 1, Kwak discloses the claimed method comprising the steps of:
electronically selecting a plurality of information items from an electronic data store (¶0069-¶0070);
electronically determining a plurality of compressed code values for the electronically selected plurality of information items (¶0069-¶0070); and
sending, for writing to a memory of a radio frequency identification (RFID) tag (¶0069-¶0070). 
Kwak does not explicitly disclose the plurality of compressed code values are arranged as defined by a memory map, and index information identifying the plurality of compressed code values and the memory map.
However, Knight discloses it is known for stored values to be a plurality of compressed code values which are arranged as defined by a memory map, and index information identifying the plurality of compressed code values and the memory map (¶0100-¶0109).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Kwak to use a map the the codes, as taught by Knight.
One skilled in the art would be motivated to modify Kwak as described above in order to use a known technique for determining stored values in an RFID tag.
 
2) In regard to claim 2 (dependent on claim 1), Kwak and Knight further disclose the method defined by claim 1 whereby the plurality of information items are determinable using the plurality of compressed code values arranged as defined by the memory map and the index information (Knight ¶0100-¶0109).

3) In regard to claim 3 (dependent on claim 1), Kwak and Knight further disclose the method defined by claim 1 comprising the step of writing to the RFID tag the plurality of compressed code values arranged as defined by the memory map and the index information (Knight ¶0100-¶0109).

4) In regard to claim 4 (dependent on claim 1), Kwak and Knight further disclose the method defined by claim 1 wherein the step of electronically determining the plurality of compressed code values comprises the step of electronically looking up a lookup table for the plurality of compressed code values for the electronically selected plurality of information items, the index information identifying the lookup table and the memory map (Knight ¶0100-¶0109).

5) In regard to claim 5 (dependent on claim 4), Kwak and Knight further disclose the method defined by claim 4 comprising the step of reading the plurality of compressed code values and the index information, and retrieving the plurality of information items by looking up the plurality of compressed code values so read in the lookup table identified by the index information so read (Kwak ¶0069-¶0070).

6) In regard to claim 6 (dependent on claim 1), Kwak and Knight further disclose the method defined by claim 1 wherein each of the plurality of information items comprise characteristic information indicative of a characteristic of a thing (Kwak ¶0069-¶0070).

7) In regard to claim 7 (dependent on claim 6), Kwak and Knight further disclose the method defined by claim 6 wherein the characteristic information is one of a defined plurality of characteristic information values (Kwak ¶0069-¶0070).

8) In regard to claim 8 (dependent on claim 6), Kwak and Knight further disclose the method defined by claim 6 comprising the step of reading identification information from the RFID tag attached to one of a plurality of things and confirming that the identity information is indicative of the identity of the thing (Knight ¶0095).

9) In regard to claim 9 (dependent on claim 5), Kwak and Knight further disclose the method defined by claim 5 wherein the thing is an animal (Kwak fig. 1: 117).

10) In regard to claim 10 (dependent on claim 9), Kwak and Knight further disclose the method defined by claim 9 wherein the thing is a non-human animal (Kwak fig. 1: 117).

11) In regard to claim 11 (dependent on claim 1), Kwak and Knight further disclose the method defined by claim 1 wherein the step of selecting the plurality of information items from an electronic data store comprises the step of a user interacting with a user interface for the electronic data store to select the plurality of information items (Kwak ¶0067).

12) In regard to claim 12 (dependent on claim 1), Kwak and Knight further disclose the method defined by claim 1 for storing the plurality of information items on the RFID tag (Kwak ¶0070).

13) In regard to claim 13, claim 13 is rejected with respect to claims 1-12 and the references applied. 
 
14) In regard to claim 14 (dependent on claim 13), claim 14 is rejected with respect to claims 1-12 and the references applied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684